283 F.2d 871
BALLAS EGG PRODUCTS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 14097.
United States Court of Appeals Sixth Circuit.
October 21, 1960.

James F. Graham, Zanesville, Ohio, Graham, Graham, Gottlieb & Johnston, Ernest B. Graham, Zanesville, Ohio, on brief, for petitioner.
Melvin J. Welles, National Labor Relations Board, Washington, D. C., Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Robert Sewell, Attorney, National Labor Relations Board, Washington, D. C., on brief, for respondent.
Before McALLISTER, Chief Judge, and MARTIN and MILLER, Circuit Judges.

ORDER.

1
This cause has been heard and considered on the briefs and oral arguments of the attorneys and on the record, including the intermediate report of the trial examiner and the decision and order of the National Labor Relations Board:


2
From which it appears that the conclusion of the board, affirming that of the trial examiner, was supported by substantial evidence and well grounded in law in holding that the petitioner's motivation in adopting, maintaining and utilizing its super-seniority policy was impelled by anti-union considerations rather than by any economic interest of its own; and in holding that the case is controlled by the decisions of the courts and the labor board in N. L. R. B. v. California Date Growers Association, 9 Cir., 259 F.2d 587 affirming 118 N.L. R.B. 246; and Olin Mathieson Chemical Corporation v. N. L. R. B., 4 Cir., 232 F.2d 158, affirming 114 N.L.R.B. 486.


3
Accordingly, the decision of the National Labor Relations Board is affirmed; and its order is directed to be enforced.